Citation Nr: 1131517	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 1977 and from November 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Waco, Texas, which denied reopening of a claim for service connection for PTSD and from a September 2008 rating decision which, in relevant part, denied service connection for tinnitus and hepatitis C.  

The Veteran testified before the undersigned at a May 2011 hearing at the RO. A transcript has been associated with the file.  Additional documentary evidence has been received at the hearing and subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for PTSD, as well as the issue of entitlement to service connection for hepatitis C, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has bilateral tinnitus as a result of inservice noise exposure during basic training.

CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed in further detail below, the Board is granting the Veteran's claim for service connection for tinnitus.  In light of this complete grant of this portion of the appeal, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran contends that he has tinnitus as a result of service.  For the reasons that follow, the Board concludes that service connection for this disability is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The Veteran testified before the undersigned regarding his tinnitus.  The Veteran indicated that he began having experiencing ringing in his ears during basic training.  The Veteran reported being around grenades, small arms fire and tank fire.  The Veteran testified that he reported the ringing in his ears to the infirmary and that no treatment was provided.  The Veteran reported that he was given ear plugs and sent back out to continue his training.  The Veteran indicated that the ringing was in both ears and has continued to the present.  The Veteran reported that it had worsened over time.

A lay report of ringing in the ears is sufficient to diagnose tinnitus.  The current disability is well established.  

The Veteran's eventual Military Occupational Specialty was that of a food service specialist, but he did receive infantry training in the Army.  Noise exposure during basic training is consistent with the conditions of service.  38 U.S.C.A. § 1154(a).  The Board concludes that the inservice event element is established.

With respect to the Veteran's contentions that he has experienced ringing in his ears since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran's service treatment records do not reflect any complaints of tinnitus.  The separation examinations did not inquire after tinnitus.  The absence of a contemporaneous notation of a complaint does not render the Veteran's lay evidence incompetent or incredible.  See Buchanan.  In the absence of a specific reason in the record to find the Veteran either incompetent or incredible, the Board finds that the Veteran has sufficiently alleged continuity to service.  

In sum, the lay evidence supports a current diagnosis, an inservice incurrence event, and continuity since service.  The Board finds that the evidence is at least in equipoise as to this service connection claim.  Consequently, the benefit-of-the-doubt rule applies, and this issue is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board must remand the issues remaining on appeal for further evidentiary development.  In May 2009, the Veteran filed a claim for Social Security Administration (SSA) disability benefits to include on the basis of PTSD.  Development was conducted, including a release of VA treatment records, the record of which is in the claims file.  The RO conducted a previous request for SSA records in 2005, during the Veteran's prior claim for PTSD, but the SSA responded that no records existed.  However, the Veteran has submitted copies of private treatment records for his PTSD.  Thus, the SSA records may contain additional records not in the VA treatment records.  As the record is not clear whether the SSA medical records are relevant, the Board must remand to request them and any decision made on that basis.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran testified that he has hepatitis C as a result of a sexually transmitted disease that he contracted while stationed in Korea during his first period of service.  

The evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.  The Veteran's service treatment records show that he was found to have gonorrhea in 1977, 1980, and 1981.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran's medical records indicate a current diagnosis of hepatitis C.  His service treatment records show multiple instances of treatment for a sexually transmitted disease.  The Veteran currently claims the hepatitis C is a result of the sexually transmitted diseases.  The Veteran was not provided a VA examination pursuant to his claims.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical records and any decisions on disability benefits from the SSA.  All requests and any responses must be annotated, and included, in his claims file.  

2.  After obtaining the evidence above, to the extent available, schedule the Veteran for an appropriate VA examination to determine whether the Veteran's hepatitis C is as likely as not etiologically related to the inservice risk factors, in particular to high risk sexual activity.  The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for all opinions provided.

3.  Then, the readjudicate the new and material and service connection claims remaining on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


